Order, entered on or about January 6, 1965, unanimously reversed, on the law and the facts, with $50 costs and disbursements to the Tax Commission, and the assessments confirmed. In our opinion the record lacks substantial basis for a reduction of the assessments. The building was constructed so close in time to the instant taxable years that its actual cost of construction becomes a significant factor (Matter of 860 Fifth Ave. Corp. v. Tax Comm., 8 N Y 2d 29, 32; Matter of Seagram & Sons v. Tax Comm., 18 A D 2d 109, 114, affd. 14 N Y 2d 314) and assumes added importance since we do not find depreciated reproduction cost or economic value convincingly estimated, The construction costs, as taken from the books, corroborated by the informed testimony of David Rapoport, amply sustain the building assessments, and any material deduction because of asserted “ defects, deviations and missing items ” would be speculative on this record. After consideration of the evidence relating to sales of other parcels, the land assessments appear to us within permissible range. Settle order on notice.
Concur — 'Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.